Exhibit 10.42


REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (“Agreement”) is entered into as of June 29,
2007, between BPO Management Services, Inc., a Delaware corporation with offices
at 19800 MacArthur Blvd, Suite 820, Irvine, CA 92612 (the “Company”), and Donald
C. Helt and Bridget B. Helt, as trustees of the Donald C. and Bridget B. Helt
Revocable Trust dated April 24, 2003 (the “Helts”).
 
W I T N E S S E T H:


WHEREAS, the Company has issued shares of the common stock, $.01 par value per
share of the Company (the “Common Stock”) to the Helts, in connection with the
purchase by the Company of all of the issued and outstanding common stock of
Human Resource Micro-Systems, Inc., a California corporation (“Target”) pursuant
to the terms of a Stock Purchase Agreement of even date herewith (the “Purchase
Agreement”);
 
WHEREAS, the Company has agreed to provide to the Helts certain registration
rights as set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Purchase Agreement and
this Agreement, the Company and the Helts agree as follows:
 
1. Certain Definitions. Unless defined herein, capitalized terms used herein and
not otherwise defined shall have the meaning ascribed thereto in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following respective meanings:
 
“Closing Date” shall have the meaning ascribed to it in the Purchase Agreement.
 
“Commission” or “SEC” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Holder” and “Holders” shall include the Helts and any permitted transferee or
transferees of Registrable Securities (as defined below).
 
The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” shall mean: (i) the shares of Common Stock issued to
the Helts under the Purchase Agreement, (ii) securities issued or issuable upon
any stock split, stock dividend, recapitalization or similar event with respect
to the foregoing; and (iii) any other security issued as a dividend or other
distribution with respect to, in exchange for or in replacement of the
securities referred to in the preceding clauses; provided that all such shares
shall cease to be Registrable Securities at the earlier of such times as
(A) they have been sold under a Registration Statement or pursuant to Rule 144
under the Securities Act, or (B) they are eligible to be sold pursuant to Rule
144(k) under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
“Registration Expenses” shall mean all expenses, exclusive of underwriting
discounts and commissions, to be incurred in connection with each Holder’s
registration rights under this Agreement, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses, and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company, which shall be paid in any
event by the Company).
 
“Registration Statement” shall have the meaning set forth in Section 2(a)
herein.
 
“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.
 
“Securities Act” or “Act” shall mean the Securities Act of 1933, as amended.
 
“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities.
 
2. Registration Requirements. The Company shall use all reasonable efforts to
effect the registration of the Registrable Securities (including, without
limitation, the execution of an undertaking to file post-effective amendments,
appropriate qualification under applicable blue sky or other state securities
laws and appropriate compliance with applicable regulations issued under the
Securities Act) as soon as practicable after the Closing Date, and in any event
not later than one year after the Closing Date, as would permit or facilitate
the sale or distribution of all the Registrable Securities in the manner
(including manner of sale) and in all states reasonably requested by the Holder.
Such reasonable efforts by the Company shall include, without limitation, the
following:
 
(a)The Company shall, as expeditiously as possible:
 
(i) Prepare and file a registration statement with the Commission pursuant to
Rule 415 under the Securities Act on Form SB-2 under the Securities Act (or in
the event that the Company is ineligible to use such form, such other form as
the Company is eligible to use under the Securities Act provided that such other
form shall be converted into an SB-2 as soon as Form SB-2 becomes available to
the Company) covering resales by the Holders as selling stockholders (not
underwriters) of the Registrable Securities (“Registration Statement”). The
Company shall use all reasonable efforts to cause such Registration Statement
and other filings to be declared effective as soon as practicable. Without
limiting the foregoing, the Company will promptly respond to all SEC comments,
inquiries and requests, and shall request acceleration of effectiveness at the
earliest possible date.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii) Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.
 
(iii) As soon as practicable after the effectiveness of the Registration
Statement or the filing date of any amendments or supplements, as the case may
be, furnish, by email to the respective email addresses set forth on the
signature pages hereto, to each Holder that has Common Stock included in the
Registration Statement such numbers of copies of a current prospectus conforming
with the requirements of the Securities Act, copies of the Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Holder may reasonably request
in order to facilitate the disposition of Registrable Securities owned by such
Holder.
 
(iv) Register and qualify the securities covered by such Registration Statement
under the securities or “Blue Sky” laws of all domestic jurisdictions; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions.
 
(v) Notify promptly each Holder that has Registrable Securities included in the
Registration Statement of the happening of any event (but not the substance or
details of any such event) of which the Company has knowledge as a result of
which the prospectus (including any supplements thereto or thereof) included in
such Registration Statement, as then in effect, includes an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (each an “Event”), and use all reasonable efforts to
promptly update and/or correct such prospectus. Each Holder will hold in
confidence and will not make any disclosure of any such Event and any related
information disclosed by the Company.
 
(vi) Notify each Holder of the issuance by the Commission or any state
securities commission or agency of any stop order suspending the effectiveness
of the Registration Statement or the threat or initiation of any proceedings for
that purpose. The Company shall use its best efforts to prevent the issuance of
any stop order and, if any stop order is issued, to obtain the lifting thereof
at the earliest possible time.
 
(vii) List the Registrable Securities covered by such Registration Statement
with all securities exchange(s) and/or markets on which the Common Stock is then
listed and prepare and file any required filings with the Over The Counter
Bulletin Board (the “OTCBB”), if any, or any other exchange or market where the
Common Stock is traded.
 
 
3

--------------------------------------------------------------------------------

 
 
(viii) Take all steps reasonably necessary to enable Holders to avail themselves
of the prospectus delivery mechanism set forth in Rule 153 (or successor
thereto) under the Act.
 
(b) Notwithstanding the obligations under Section 2(a)(v) or any provision of
this Agreement, if (i) in the good faith judgment of the Company, following
consultation with legal counsel, it would be detrimental to the Company and its
stockholders for resales of Registrable Securities to be made pursuant to the
Registration Statement due to the existence of a material development or
potential material development involving the Company that the Company would be
obligated to disclose in the Registration Statement, which disclosure would be
premature or otherwise inadvisable at such time or would have a material adverse
effect upon the Company and its stockholders, or (ii) in the good faith judgment
of the Company, it would adversely affect or require premature disclosure of the
filing of a Company-initiated registration of any class of its equity
securities, then the Company will have the right to suspend the use of the
Registration Statement for two periods of not more than 30 calendar days each in
any 12 month period, but only if the Company reasonably concludes, after
consultation with outside legal counsel, that the failure to suspend the use of
the Registration Statement as such would create a material liability or
violation under applicable securities laws or regulations. In any event in which
the Company suspends use of the Registration Statement pursuant to this
paragraph, the Company shall furnish to the Holders a certificate signed by the
Chief Executive Officer of the Company stating the Company’s good faith judgment
as set forth in clauses (i) and/or (ii) of the foregoing sentence; the Company
shall (A) use all reasonable efforts to lift the suspension at the earliest
practicable time; (B) extend the period of effectiveness for the Registration
Statement for each day of suspension; and (C) deliver written notice to the
Holders when such suspension is no longer necessary, within the periods
permitted hereby.
 
(c) If at any time subsequent to the date such Registration Statement is
declared effective, the number of shares of Common Stock registered for resale
pursuant to the Registration Statement is not equal to at least 100% of the
Registrable Securities, the Company shall amend the Registration Statement to
add such additional securities. In the event that the Company is unable under
the securities laws to add such additional securities to the then effective
Registration Statement, the Company shall promptly file, in accordance with the
procedures set forth herein, an additional Registration Statement with respect
to such newly Registrable Securities. The Company shall use all reasonable
efforts to cause any such additional Registration Statement, when filed, to
become effective as soon as practicable after that date that the need to file
the Registration Statement arose.
 
(d) Subject to any preexisting rights granted to others by the Company, if at
any time during the term of this Agreement, the registration statement described
in Section 2(a) is not effective with respect to some or all of the Registrable
Securities, each Holder shall have the following “piggyback” registration
rights, provided that such “piggyback” registration rights shall be exercisable
only pari passu with similar rights provided under any other registration rights
agreements binding on the Company. If the Company at any time following the
Closing Date proposes for any reason to register Common Stock under the
Securities Act (other than registrations relating to employee benefit plans,
business combinations or other registrations on Form S-4 or Form S-8 promulgated
under the Securities Act or any successor forms thereto), it shall promptly give
written notice to each Holder of its intention to so register such equity
securities and, upon the written request, given within 20 calendar days after
delivery of such notice by the Company, of such Holder to include in such
registration Registrable Securities held by such Holder (which request shall
specify the number of Registrable Shares proposed to be included in such
registration by such Holder and shall state the intended method of disposition
of such Registrable Securities by such Holder), the Company shall use its best
efforts to cause all such Registrable Securities to be included in such
registration on the same terms and conditions as the securities otherwise being
sold in such registration; provided, however, that the Company shall have the
right to delay such a registration under customary circumstances for a period
not in excess of 90 calendar days in any twelve month period and if the managing
underwriter advises the Company in writing that the inclusion of all Registrable
Securities proposed to be included in such registration would interfere
materially with the successful marketing (including pricing) of primary shares
(the “Primary Shares”) proposed to be registered by the Company, then the number
of Primary Shares and Registrable Securities proposed to be included in such
registration shall be included in the following order:
 
 
4

--------------------------------------------------------------------------------

 
 
(i) first, the Primary Shares; and


(ii) second, the Registrable Securities requested to be included in such
registration pursuant to this Section 2(d) on a pari passu basis with the
securities of other holders with “piggyback” registration rights;


provided, that in the case of any such underwritten offering of Common Stock by
the Company that is in satisfaction of a demand registration pursuant to
Section 2(e), the order for inclusion of Primary Shares and Registrable
Securities shall be as set forth in that section.


(e) If at any time during the period beginning one year after the Closing Date
and ending two years after the Closing Date, the registration statement
described in Section 2(a) is not effective with respect to some or all of the
Registrable Securities, Holders who collectively hold more than $50,000 in value
of the Registrable Securities (determined as of the Closing Date) shall have the
following demand registration rights. If the Company shall be requested in
writing by an eligible Holder, or eligible Holders, to effect a registration on
Form S-1, or on Form SB-2 if the Company is so eligible, under the Securities
Act of Registrable Securities, then the Company shall promptly use all
reasonable efforts to effect such registration under the Securities Act of such
Registrable Securities which the Company has been so requested to register in
the manner described in Section 2(a); provided, however, that the Company shall
not be obligated to effect any registration under this Section 2(e) except in
accordance with the following provisions:
 
(i) The Company shall not be obligated to file and cause to become effective (x)
more than two registration statements on Form S-1 or Form SB-2 with respect to
Registrable Securities initiated by the Holders pursuant to this Section 2(e);
or (y) any registration statement covering less than $50,000 in value of
Registrable Securities determined as of the Closing Date;
 
 
5

--------------------------------------------------------------------------------

 

 
(ii) The Company may delay the filing or effectiveness of any registration
statement pursuant to this Section 2(e) for a period of up to 60 calendar days
after the date of a request for registration pursuant to this Section 2(e) if
the Company determines in good faith that (A) it is in possession of material,
non-public information concerning an acquisition, merger, recapitalization,
consolidation, reorganization or other material transaction by or of the Company
or concerning pending or threatened litigation and (B) disclosure of such
information would jeopardize any such transaction or litigation or otherwise
materially harm the Company; provided, however, that the Company may not
exercise such deferral right more than twice in any twelve month-period.


(f) At such time as the Company shall have qualified for the use of Form S-3
promulgated under the Securities Act or any successor form thereto, the Holders
shall have the right to request in writing registrations on Form S-3 or such
successor form of Registrable Shares held by the Holders in the manner described
in Section 2(a), which request or requests shall (i) specify the number of
Registrable Shares held by the requesting Holders intended to be sold or
disposed of, (ii) state the intended method of disposition of such Registrable
Shares held by the Holders and (iii) relate to Registrable Shares having an
anticipated aggregate offering price of at least $50,000 in value of Registrable
Securities determined as of the Closing Date. A requested registration on Form
S-3 or any such successor form in compliance with Section 4 shall not count as a
registration statement initiated pursuant to Section 2(e) but shall otherwise be
treated as a registration statement initiated pursuant to, and shall, except as
otherwise expressly provided in Section 4, be subject to Section 2. In no event
will any Holder be entitled to demand any registration on Form S-3 if the
registration would require filing under Blue Sky or similar state securities
laws in any jurisdiction in which the Company would be required to qualify to do
business or execute a general consent to service of process to effect such
registration and filing.


(g) With a view to making available to the Holders the benefit of certain SEC
rules and regulations which may permit the sale of the Registrable Securities to
the public without registration, the Company agrees to use all reasonable
efforts to:


(i) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act so long as the Company remains
subject to the periodic reporting requirements under Sections 13 or 15(d) of the
Exchange Act;


(ii) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and


(iii) so long as a Holder owns any Registrable Securities, furnish to such
Holder forthwith upon request: (A) a written statement by the Company as to the
Company’s compliance with the reporting requirements of Rule 144 under the
Securities Act and of the Exchange Act; (B) a copy of the most recent annual or
quarterly report of the Company; and (C) such other reports and documents as a
Holder may reasonably request in availing itself of such SEC rule or regulation
allowing the Holder to sell any such securities without registration.
 
 
6

--------------------------------------------------------------------------------

 

 
(h) Subject to any preexisting rights granted to others by the Company, the
Company shall not grant to any person other than the Holders, whether by
agreement or otherwise, any registration rights that are senior and/or superior
to the rights conferred upon the Holders hereunder (“Senior Registration
Rights”), unless the Company simultaneously grants to the Holders such Senior
Registration Rights, without requiring any consideration therefor from the
Holders; provided, however that this Section 2(h) shall not apply to any
issuance by the Company of securities with Senior Registration Rights, in a bona
fide single transaction, if the Company receives, in consideration for such
issuance, an aggregate amount of cash and/or property (valued at its fair market
value) that exceeds $1,000,000. 


3. Expenses of Registration. All Registration Expenses in connection with any
registration, qualification or compliance with registration pursuant to this
Agreement shall be borne by the Company, and all Selling Expenses of a Holder
shall be borne by such Holder.
 
4. Registration on Form SB-2. The Company shall use its reasonable best efforts
to continue to meet the “registrant eligibility” requirements for a secondary
offering set forth in the general instructions to Form SB-2 or any comparable or
successor form or forms, or in the event that the Company is ineligible to use
such form, such form as the Company is eligible to use under the Securities Act,
provided that if such other form is used, the Company shall convert such other
form to a Form SB-2 as soon as the Company becomes so eligible.
 
5. Registration Period. In the case of any registration effected by the Company
pursuant to this Agreement, the Company shall keep such registration effective
and current until the earlier of (a) the date on which all the Holders have
completed the sales or distribution described in the Registration Statement
relating thereto or, if earlier until such Registrable Securities may be sold by
the Holders under Rule 144(k) under the Securities Act (provided that the
Company’s transfer agent has accepted an instruction from the Company to such
effect) or (b) the the second anniversary of the Closing Date.
 
6. Indemnification.
 
(a) Company Indemnity. The Company will indemnify and hold harmless each Holder,
each of its officers, directors, agents and partners, and each person
controlling each of the foregoing, within the meaning of Section 15 of the
Securities Act and the Exchange Act and the rules and regulations thereunder
with respect to which registration, qualification or compliance has been
effected pursuant to this Agreement, and each underwriter, if any, and each
person who controls, within the meaning of Section 15 of the Securities Act and
the rules and regulations thereunder, any underwriter, against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any final prospectus (as amended or supplemented if the
Company files any amendment or supplement thereto with the SEC), Registration
Statement filed pursuant to this Agreement or any post-effective amendment
thereof or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
or any violation by the Company of the Securities Act, the Exchange Act, any
state securities law, or any rule or regulation thereunder applicable to the
Company and relating to action or inaction required of the Company in connection
with any such registration, qualification or compliance, and will reimburse each
Holder, each of its officers, directors, agents and partners, and each person
controlling each of the foregoing, for any reasonable legal fees and any other
expenses reasonably incurred in connection with investigating and defending any
such claim, loss, damage, liability or action, provided that the Company will
not be liable in any such case to a Holder to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on (i) any untrue
statement or omission based upon written information furnished to the Company by
such Holder and stated to be specifically for use therein, (ii) any failure by
any Holder to comply with prospectus delivery requirements of the Securities Act
or Exchange Act or any other law or legal requirement applicable to the Holders
or this Agreement or (iii) an offer of sale of Common Stock occurring during a
period in which sales under the Registration Statement are suspended as
permitted by this Agreement. The indemnity agreement contained in this Section
6(a) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Company (which consent will not be unreasonably withheld).
 
 
7

--------------------------------------------------------------------------------

 
 
(b)Holder Indemnity. Each Holder will, severally but not jointly, if Registrable
Securities held by it are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, officers, agents and partners, and
any other Holder selling securities pursuant to the Registration Statement and
any of its directors, officers, agents, partners, and any person who controls
such stockholder within the meaning of the Securities Act or Exchange Act and
each underwriter, if any, of the Company’s securities covered by such a
Registration Statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, each other Holder (if any), and each of their officers,
directors and partners, and each person controlling such other Holder(s) against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such final prospectus (as amended or
supplemented if the Company files any amendment or supplement thereto with the
SEC), Registration Statement filed pursuant to this Agreement or any
post-effective amendment thereof or based on any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statement therein not misleading in light of the circumstances under
which they were made, and will reimburse such persons for any reasonable legal
fees or any other expenses reasonably incurred in connection with investigating
and defending any such claim, loss, damage, liability or action, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such final
prospectus (as amended or supplemented if the Company files any amendment or
supplement thereto with the SEC), Registration Statement filed pursuant to this
Agreement or any post-effective amendment thereof in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein, and provided that the maximum amount
for which such Holder shall be liable under this indemnity shall not exceed the
net proceeds (after Selling Expenses) received by such Holder from the sale of
the Registrable Securities pursuant to the Registration Statement in question.
The indemnity agreement contained in this Section 6(b) shall not apply to
amounts paid in settlement of any such claims, losses, damages or liabilities if
such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld).
 
 
8

--------------------------------------------------------------------------------

 
 
(c) Procedure. Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give written notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to participate in and, if the Indemnifying Party
so elects, to assume the defense of any such claim in any litigation resulting
therefrom, provided that counsel for the Indemnifying Party, who shall conduct
the defense of such claim or any litigation resulting therefrom, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at its own
expense, and provided further that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 6 except to the extent that the Indemnifying
Party is materially and adversely affected by such failure to provide notice. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. Each
Indemnified Party shall furnish such non-privileged information regarding itself
or the claim in question as an Indemnifying Party may reasonably request in
writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.
 
7. Contribution. If the indemnification provided for in Section 6 herein is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
in respect of any losses, claims, damages or liabilities referred to herein
(other than by reason of the exceptions provided therein), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall, to
the extent permitted by applicable law, contribute to the amount paid or payable
by such Indemnified Party as a result of such losses, claims, damages or
liabilities as between the Company on the one hand and any Holder(s) on the
other, in such proportion as is appropriate to reflect the relative fault of the
Company and of such Holder(s) in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative fault of the Company on
the one hand and of any Holder(s) on the other shall be determined by a court of
law by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or by such Holder(s) and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
 
In no event shall the obligation of any Indemnifying Party to contribute under
this Section 7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 6(a) or 6(b) hereof had been available under the circumstances.
 
The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraphs. The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraphs
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section, no Holder shall be required to
contribute any amount in excess of the net proceeds (after Selling Expenses)
received by such Holder from the sale of Registrable Securities pursuant to the
Registration Statement in question. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
 
9

--------------------------------------------------------------------------------

 
 
8. Survival. The indemnity and contribution agreements contained in Sections 6
and 7 shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement or the Purchase Agreement, and (ii) the
consummation of the sale or successive resales of the Registrable Securities.
 
9. Information by Holders. As a condition to the obligations of the Company to
complete any registration pursuant to this Agreement with respect to the
Registrable Securities of each Holder, such Holder will furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended methods of disposition of the Registrable Securities held by it as is
reasonably required by the Company to effect the registration of the Registrable
Securities. At least five business days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder whether or not such Holder has elected to have any of its
Registrable Securities included in the Registration Statement.
 
10. Further Assurances. Each Holder will cooperate with the Company, as
reasonably requested by the Company, in connection with the preparation and
filing of any Registration Statement hereunder, unless such Holder has notified
the Company in writing of such Holder’s irrevocable election to exclude all of
such Holder’s Registrable Securities from such Registration Statement.
 
11. Suspension of Sales. Upon receipt of any notice from the Company under
Section 2(a)(v) or 2(b), each Holder will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until, as applicable, (i) it receives copies of a
supplemented or amended prospectus contemplated by Section 2(a)(v) or (ii) the
Company advises the Holder that a suspension of sales under Section 2(b) has
terminated. If so directed by the Company, each Holder will deliver to the
Company (at the expense of the Company) or destroy all copies in the Holder’s
possession (other than a limited number of file copies) of the prospectus
covering such Registrable Securities that is current at the time of receipt of
such notice.
 
12. Replacement Certificates. The certificate(s) representing the Registrable
Securities held by a Holder may be exchanged by such Holder at any time and from
time to time for certificates with different denominations representing an equal
aggregate number of Common Stock, as reasonably requested by such Holder upon
surrendering the same. No service charge will be made for such registration or
transfer or exchange. Upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of the
certificates for the Common Stock of any of the foregoing, and, in the case of
loss, theft or destruction, of indemnity reasonably satisfactory to it, or upon
surrender and cancellation of such certificate if mutilated, the Company will
make and deliver a new certificate of like tenor and dated as of such
cancellation at no charge to the holder.
 
 
10

--------------------------------------------------------------------------------

 
 
13. Transfer or Assignment. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns. The rights granted to each Holder by the
Company under this Agreement to cause the Company to register Registrable
Securities, and all other rights granted to any Holder by the Company hereunder,
may be transferred or assigned (in whole or in part) by such Holder to (i) any
partner or retired partner of such Holder, if such Holder is a partnership, (ii)
any family member of such Holder or trust for the benefit thereof or of such
Holder; or (iii) any transferee from such Holder of shares of Registrable
Securities provided such transferee holds at least $50,000 in value of the
Registrable Securities (determined as of the Closing Date); provided in each
case that (i) the Company is given written notice by the Holder at the time of
or within a reasonable time after such transfer or assignment, stating the name
and address of said transferee or assignee and identifying the securities with
respect to which such registration rights are being transferred or assigned; and
provided further that the transferee or assignee of such rights agrees in
writing to be bound by the registration provisions of this Agreement, (ii) such
transfer or assignment is not made under the Registration Statement or Rule 144
under the Securities Act, and (iii) the transferee has provided to the Company
an investor questionnaire (or equivalent document) evidencing that the
transferee is a “qualified institutional buyer”, as defined in Rule 144A
promulgated under the Securities Act or an “accredited investor”, as defined in
Rule 501(a) of Regulation D.
 
14. Miscellaneous.
 
(a)Remedies. The Company and each Holder acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b)Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing by facsimile, mail or personal delivery and shall
be effective upon actual receipt of such notice. The addresses for such
communications shall be:


to the Company:
BPO MANAGEMENT SERVICES, INC.
 
Attention: Patrick Dolan and Jim Cortens
 
1290 N Hancock Street, Suite 202
 
Anaheim Hills, CA 92807
 
Fax:______________
   

 
 
11

--------------------------------------------------------------------------------

 
 
with a copy to:
Jack T. Cornman, Esq.
 
Cornman & Swartz
 
19800 MacArthur Blvd., Suite 820
 
Irvine, CA 92612
 
Fax: (949) 224 1505
   
If to the Helts, to:
Donald C. Helt
 
P.O. Box 622
 
Kentfield, CA 94914-0622
   
with a copy to:
Steven R. Harmon
 
Morgan Miller Blair, a Law Corporation
 
1331 N. California Blvd., Suite 200
 
Walnut Creek, CA 94596-4544
 
Fax: (925) 274-7532

 
Any party hereto may from time to time change its address for notices by giving
at least five calendar days’ written notice of such changed address to the other
parties hereto.
 
(c) Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
(d) Execution in Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, it
being understood that all parties need not sign the same counterpart.
 
(e) Signatures. Facsimile signatures shall be valid and binding on each party
submitting the same.
 
(f) Entire Agreement; Amendment. This Agreement, together with the Purchase
Agreement and the agreements and documents contemplated hereby and thereby,
contains the entire understanding and agreement of the parties with respect to
the matters contemplated hereby. This Agreement may not be amended, modified or
terminated except by a written agreement signed by the Company and all Holders.
Any such amendment, modification or termination shall be binding upon the
Company and the Holders.
 
(g) Governing Law; Venue. This Agreement and the validity and performance of the
terms hereof shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts executed and to be performed
entirely within such state. The exclusive venue for any legal proceeding with
respect to this Agreement shall be San Francisco County, California.
 
(h) Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH PARTY HERETO WAIVES
THE RIGHT TO A TRIAL BY JURY.
 
 
12

--------------------------------------------------------------------------------

 
 
(i) Titles. The titles used in this Agreement are used for convenience only and
are not to be considered in construing or interpreting this Agreement.
 
(j) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.
 

 
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.






 
COMPANY:
     
BPO MANAGEMENT SERVICES, INC.
             
By: __________________________________
 
Name: ________________________________
 
Title _________________________________
     
HELTS:
      _________________________________  
Donald C. Helt, as trustee of the Donald C.
 
and Bridget B. Helt Revocable Trust dated
 
April 24, 2003
          _________________________________  
Bridget B. Helt, as trustee of the Donald C.
 
and Bridget B. Helt Revocable Trust dated
 
April 24, 2003

 
 
 
14